Citation Nr: 0010348	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-07 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder as secondary to service-connected bilateral pes 
planus.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder as secondary to service-connected 
bilateral pes planus.

3.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus, currently evaluated 
as 10 percent disabling, to include the issue of entitlement 
to an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to 
September 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claims.

On review of the April 1997 rating decision and May 1997 
statement of the case and October 1999 supplemental statement 
of the case, is appears that the RO has determined that new 
and material evidence had not been submitted to reopen claims 
for service connection for knee and back disabilities on a 
direct basis.  This has never been claimed by the veteran nor 
previously adjudicated by the RO, so as to warrant 
consideration of whether new and material evidence had been 
submitted.  Accordingly, the RO should contact the veteran 
and ask whether or not he would like to pursue these claims 
on a direct basis, and take any appropriate action. 


FINDINGS OF FACT

1.  In January 1981, the RO denied entitlement to service 
connection for a back disorder as secondary to service-
connected pes planus.  The RO notified the veteran of its 
decision and of his appellate rights.  He did not appeal.

2.  Evidence has not been presented or secured since the 
January 1981 RO decision that is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a back disorder as secondary 
to service-connected pes planus.

3.  In June 1985, the RO denied entitlement to service 
connection for a left knee disorder as secondary to service-
connected pes planus and found that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for a right knee disorder as secondary to 
service-connected pes planus.  The RO notified the veteran of 
its decision and of his appellate rights.  He did not appeal.

4.  Evidence has not been presented or secured since the June 
1985 RO decision that is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a bilateral knee disorder as 
secondary to service-connected pes planus.

5.  The veteran's service-connected pes planus is currently 
manifested by complaints of foot pain and difficulty walking 
and objective evidence of tenderness to palpation of the 
heels; slight hallux valgus on the left; a callus on the left 
distal phalanx of the big toe; described as mild to moderate 
in degree; with x-ray findings of diffuse degenerative 
changes with heel spurs and pes planus deformities. 

6.  The veteran's service-connected pes planus does not 
present an exceptional or unusual disability picture 
rendering impracticable the application of the regular 
schedular rating criteria.


CONCLUSIONS OF LAW

1.  The January 1981 RO decision that denied entitlement to 
service connection for a back disorder as secondary to 
service-connected pes planus is final.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. §§ 20.200, 
20.302(b), 20.1103 (1999).

2.  Evidence received since the January 1981 RO decision that 
denied entitlement to service connection for a back disorder 
as secondary to service-connected pes planus is not new and 
material, and the veteran's claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The June 1985 RO decision that denied entitlement to 
service connection for a left knee disorder as secondary to 
service-connected pes planus and found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a right knee disorder 
as secondary to service-connected pes planus is final.  
38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(b), 20.1103 (1999).

4.  Evidence received since the June 1985 RO decision that 
denied entitlement to service connection for a left knee 
disorder as secondary to service-connected pes planus and 
found that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for a 
right knee disorder as secondary to service-connected pes 
planus is not new and material, and the veteran's claim is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

5.  The criteria for an increased disability rating for 
service-connected bilateral pes planus have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5276, 5284 (1999).  

6.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's service-
connected pes planus.  38 C.F.R. § 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Service medical records disclose that the veteran complained 
of painful knees for two months on entrance examination in 
March 1942.  There were no objective findings.  Bilateral 
weak feet were noted.  The veteran was separated from service 
due to bilateral pes planus.

In December 1943, Joseph M. Dziob, M.D. reported that he 
treated the veteran for knee pain from January to February 
1942.  There was no swelling or tenderness of either knee 
joint.  No diagnosis was rendered.

In February 1944, the RO granted entitlement to service 
connection for pes planus.  A 10 percent disability rating 
was assigned, effective from September 1943.  

The veteran was afforded a VA examination in March 1946.  He 
complained of pain in his feet, legs, thighs and back since 
May or June 1942.  The examiner diagnosed bilateral pes 
planus.

In August 1946, the RO assigned a 30 percent disability 
rating for the veteran's service-connected pes planus, 
effective from April 1946.

On VA examination in August 1948, the veteran complained of 
pain in his feet, legs and back.  No knee or back 
disabilities were diagnosed.

By means of an August 1948 rating decision, the 30 percent 
disability rating assigned for the veteran's service-
connected pes planus was reduced to 10 percent, effective 
from October 1948.

Joseph R. Saab, M.D. reported in September 1948 that the 
veteran complained of burning and aching of the feet and legs 
since military service.  No knee disability was diagnosed.

Upon VA examination in June 1951, the veteran complained of 
aching of his feet which extended to his knees and back.  
Again, no knee or back disabilities were diagnosed.       

In November 1979 and on VA examination in June 1980, the 
veteran reported experiencing pain in his feet, legs/knees 
and back.  Pertinent diagnoses included only pes planus.

The veteran claimed entitlement to service connection for 
knee and back disabilities as secondary to service-connected 
pes planus in July 1980.  He stated that his pes planus 
caused him to have knee and back problems, and that his VA 
doctors told him he had arthritis because of his feet.

The RO thereafter obtained the veteran's VA treatment 
records, which showed that he complained of right knee and 
neck pain in January 1980.  The assessment was pain in the 
right knee and cervical spine, by history.

In a January 1981 rating decision (misdated January 8, 1980), 
the RO denied entitlement to service connection for back and 
right knee conditions as secondary to service-connected pes 
planus on the grounds that there was no medical opinion 
relating these conditions to the service-connected pes 
planus.  The veteran was notified of the RO's decision and of 
his appellate rights by letter dated January 27, 1981.  He 
did not appeal.

The veteran sought to reopen his claim for service connection 
for a knee condition on a secondary basis in April 1985.  

In June 1985, VA treatment records of the veteran, dated from 
1983 to 1985, were associated with the claims folder.  These 
records showed, inter alia, complaints of knee pain.  January 
1985 x-rays revealed osteoarthritis of both knee joints, more 
marked on the left.  

In June 1985, the RO denied entitlement to service connection 
for a left knee condition as secondary to service-connected 
pes planus.  The RO also found that new and material evidence 
had not been presented to reopen the claim for service-
connection for a right knee condition as secondary to 
service-connected pes planus.  The veteran was notified of 
the RO's decision by letter dated July 22, 1985, and of his 
appellate rights.  He did not appeal.

In November 1996, the veteran claimed entitlement to an 
increased disability rating for his service-connected pes 
planus.  He stated that this condition had worsened over the 
past year.  He also sought to reopen his claims for service 
connection for knee and back disabilities as secondary to the 
service-connected pes planus.  

In support of his claim, the veteran provided VA treatment 
records dated in 1996.  January 1996 x-rays of the knees 
showed moderately advanced degenerative changes with marked 
narrowing of the medial aspect of the joint spaces.  January 
1996 x-rays of the lumbosacral spine showed moderately 
advanced degenerative changes with disc space narrowing at 
all levels.  The veteran had problems walking on his tip toes 
and heels.  In April 1996, he was diagnosed as having severe 
degenerative joint disease of the lumbosacral spine and 
collapse of the medial joint spaces of both knees.  In 
November 1996, the veteran complained of knee and back pain 
and difficulty walking.  He had decreased balance and falls.

In July 1998, Steven M. Croft, M.D. reported that the veteran 
had severe osteoarthritis of the knees with marked varus 
deformity and discogenic disease and lumbar radiculopathy.  
Dr. Croft further stated that the veteran had pes planus with 
degenerative changes of the true ankle mortise, subtalar 
joint, dorsal tendon structure, and along the metatarsal 
head.

The veteran underwent VA feet examination in October 1998.  
He stated that he could not walk because of back, knee and 
foot pain, and numbness of the lower extremities.  He worked 
for a steel mill for 44 years as a tractor driver and retired 
in 1977.  The veteran reported that he could not walk without 
a walker or cane.  He had used a quad cane for many years and 
started using a walker one month ago.  He used it to get 
around his house.  He had difficulty walking on concrete.  He 
could not stand alone for more than five minutes because of 
hip pain.  He needed moderate assistance of daily living from 
his wife.  She helped him get up from bed and put on his 
clothing (morning and evening), and assisted him bathing 
because of back pain and difficulty bending.  The veteran 
could only play one game of shuffle board and the game lasted 
10 minutes.  He fell one time while playing.  He had been 
using shoe inserts for many years and had fallen once on the 
sidewalk because of uneven ground.  

On physical examination, the veteran was in a wheelchair 
carrying his quad cane.  He was slow to get up from the 
chair.  His posture was poor and bent over.  He stood holding 
onto the wheelchair.  Range of motion of the ankle joints was 
dorsiflexion and plantar flexion from 0 to 10 degrees, with 
pain.  There was tenderness to palpation of both ankle joints 
and heels.  There was slight hallux valgus on the left and a 
callus on the left distal phalanx of the big toe.  The 
examiner noted bilateral pes planus, described as mild to 
moderate in degree.  X-rays of the ankles revealed 
degenerative changes.  X-rays of the feet showed diffuse 
degenerative changes with heel spurs and pes planus 
deformities.  The examiner diagnosed discogenic and 
degenerative disease of the lumbar spine; degenerative joint 
disease of the knees and ankles; and bilateral pes planus.  
The examiner stated that the veteran could not walk 
independently "because of severe degenerative arthritis and 
disc disease of the lumbar spine, both knee joints, ankle 
joints, and in addition, to a mild degree, bilateral pes 
planus."


II.  Legal analysis

A.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder as secondary to service-connected bilateral pes 
planus 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
The appellant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).

By letter dated January 27, 1981, the RO notified the veteran 
that his claim for service connection for a back disorder as 
secondary to service-connected pes planus had been denied.  
The veteran was also advised of his appellate rights, and did 
not appeal.  Therefore, the RO's January 1981 rating decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302 (1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The Court concluded 
in Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the  "reasonable-possibility-of-a-change-in-
outcome"  test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  There is no duty to assist in the absence 
of a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  See also Winters v. West, 12 Vet. App. 
203 (1999).  Third, if the reopened claim is well grounded, 
VA may evaluate the merits of the claim after ensuring that 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.

At the time of the January 1981 RO rating decision, the 
evidence of record did not establish that the veteran had any 
current back disorder related to his service-connected pes 
planus.  Any "new" evidence would have to bear directly and 
substantially upon this matter and be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence received subsequent to January 1981 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The Board finds that new and material evidence has not been 
received.  The veteran's contentions that his service-
connected pes planus caused his back disorder are not new.  
His statements are essentially a repetition of his previous 
assertions, and are basically cumulative and not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the 
etiology of any such condition are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Moray 
v. Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108).  

To the extent that the additional medical records (VA and 
private) show a diagnosis of a back condition, they are new.  
There was no objective medical evidence of a back condition 
before the RO in 1981.  However, these records are not 
material, or so significant that they must be considered in 
order to fairly decide the merits of the claim.  They do not 
in any way provide a medical linkage of any current back 
disability with the veteran's service-connected pes planus.  
No medical professional has reported that any back disorder 
was caused or aggravated by the veteran's service-connected 
pes planus.  Accordingly, the Board finds that these records 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim.

Medical records that do not mention a back disorder, even if 
new, are not material.  This evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The fact that the veteran is presently 
or was impaired due to other medical problems is not a matter 
in dispute.  

Accordingly, the Board finds that the evidence received 
subsequent to January 1981 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for a back disorder as secondary to service-
connected pes planus.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claim of entitlement to 
service connection for a back disorder on a secondary basis.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to this claim under 38 U.S.C.A. 
§ 5103(a) (West 1991).


B.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder as secondary to service-connected 
bilateral pes planus

By letter dated January 27, 1981, the RO notified the veteran 
that his claim for service connection for a right knee 
disorder claimed as secondary to service-connected pes planus 
had been denied.  As noted above in the discussion of the 
back claim also denied at that time, the veteran did not 
appeal that decision, and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302 
(1999).

By letter dated July 22, 1985, the RO notified the veteran 
that his claim for service connection for a left knee 
disorder as secondary to service-connected pes planus and his 
petition to reopen a claim for service connection for a right 
knee disorder as secondary to service-connected pes planus 
had been denied.  The veteran was also advised of his 
appellate rights, and did not appeal.  Therefore, the RO's 
June 1985 rating decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302 
(1999).

At the time of the June 1985 RO decision, the evidence of 
record did not establish that the veteran's bilateral knee 
disorder was related to his service-connected pes planus.  
Any "new" evidence would have to bear directly and 
substantially upon this matter and be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The Board finds that new and material evidence has not been 
received.  The veteran's contentions that his service-
connected pes planus caused his bilateral knee disorder are 
not new.  His statements are essentially a repetition of his 
previous assertions, and are basically cumulative and not 
new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992).  
Moreover, the lay statements concerning the etiology of any 
such condition are not competent.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Moray v. Brown, 5 Vet. App. 
211 (1993). 

To the extent that the additional medical records (VA and 
private) show treatment for and/or diagnoses of a bilateral 
knee condition, they are cumulative and not new.  In June 
1985, the RO had before it medical evidence of a current 
bilateral knee condition, diagnosed as osteoarthritis. 

The medical records are also not material, or so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  They do not in any way provide a 
medical linkage of any current knee disability with the 
veteran's service-connected pes planus.  No medical 
professional has reported that any knee disorder was caused 
or aggravated by the veteran's service-connected pes planus.  
Accordingly, the Board finds that these records are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

Medical records that do not mention a knee disorder, even if 
new, are not material.  This evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The fact that the veteran is presently 
or was impaired due to other medical problems is not a matter 
in dispute.  

Accordingly, the Board finds that the evidence received 
subsequent to June 1985 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for a bilateral knee disorder as secondary to service-
connected bilateral pes planus.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

Nothing in the record suggests the existence of evidence that 
might reopen the finally denied claim of entitlement to 
service connection for a bilateral knee disorder as secondary 
to service-connected bilateral pes planus.  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
with regard to this claim under 38 U.S.C.A. § 5103(a) (West 
1991).


C.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus

1.  Schedular rating

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
worsening of his pes planus, and he has satisfied the initial 
burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran a VA examination.  
There is no indication of any additional relevant medical 
evidence.  Sufficient evidence is of record for an equitable 
disposition of the veteran's claim, and the duty to assist 
has been complied with.  38 U.S.C.A. § 5107(a) (West 1991). 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1999), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1999).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999). 

The severity of pes planus is ascertained, for VA purposes, 
by application of the criteria set forth in Diagnostic Code 
5276 of VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4, § 4.71a (1999).  A 10 percent disability 
rating is assigned when pes planus is moderate, with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, and pain on manipulation and use of the 
feet.  A 30 percent rating is available where bilateral pes 
panus is severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  A maximum rating of 50 percent 
is available where bilateral pes planus is pronounced, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, and without improvement by 
orthopedic shoes or appliances.

A 10 percent disability rating is also warranted under 
Diagnostic Code 5284 for a moderate foot disability.  Higher 
ratings are assignable for a moderately severe (20 percent) 
or severe (30 percent) foot disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (1999).

The Board concludes that the 10 percent rating adequately 
compensates the manifestations of the service-connected pes 
planus.  The findings on examination in this case do not more 
nearly approximate the 30 percent rating.  The 
service-connected pes planus is manifested by complaints of 
foot pain and difficulty walking.  Although the veteran has 
demonstrated tenderness to palpation on physical examination 
and a callus on the distal phalanx of the left big toe, no 
objective evidence of marked deformity (pronation, abduction, 
etc.) or swelling on use was noted on VA examination in 1998.  
More importantly, the VA examiner characterized the veteran's 
pes planus as only mild to moderate in degree.  There have 
been no findings of a moderately severe or a severe condition 
so as to warrant a higher rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5284 (1999).  Accordingly, for these 
reasons and bases, the Board concludes that the criteria for 
an increased disability rating for service-connected pes 
planus have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.7 (1999).

The Board must also determine whether consideration should be 
given to functional loss due to pain under 38 C.F.R. § 4.40 
(including pain on use or during flare-ups) and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  It is necessary 
to consider these regulatory provisions arently 
involves arthritis which may limit motion of the foot, the 
Board will consider whether an increased disability rating is 
warranted within the context of 38 C.F.R. §§ 4.40 and 4.45.  
See  VAOPGCPREC 9-98.

The medical evidence demonstrates only mild functional loss 
associated with the veteran's service-connected pes planus.  
Of note, the October 1998 VA examiner stated that the veteran 
could not walk independently "because of severe degenerative 
arthritis and disc disease of the lumbar spine, both knee 
joints, ankle joints, and in addition, to a mild degree, 
bilateral pes planus." (emphasis added).  The veteran's 
impairment was attributed primarily to nonservice-connected 
arthritis of the back, knees and ankles.  Any pain affecting 
function of the feet is not shown to a degree beyond that 
contemplated by the current schedular evaluation assigned to 
this disability, as reflected by the medical findings of 
record which do not meet the criteria for the next higher 
schedular evaluation.  The Board further points out that pain 
on manipulation and use is among the criteria specifically 
considered when assigning a disability evaluation for pes 
planus under diagnostic code 5276. 

The Board has considered whether a separate rating for 
arthritis of the veteran's feet is warranted.  See VAOPGCPREC 
23-97.  However, evidence of arthritis was specifically 
considered in assigning the veteran a 10 percent disability 
rating under Diagnostic Code 5276 and/or 5284, i.e., for an 
overall moderate disability.  Therefore, an additional rating 
for arthritis would constitute pyramiding, or compensating 
twice for the same disability.  38 C.F.R. § 4.14 (1999).

Finally, the Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the objective medical evidence does not create a 
reasonable doubt regarding the current level of his pes 
planus.  Accordingly, the Board finds that the preponderance 
of the evidence is against assignment of increased disability 
rating for the veteran's service-connected pes planus.


2.  Extraschedular rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1999).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.  The Board 
finds no evidence of an exceptional disability picture in 
this case.  The veteran has not required any recent periods 
of hospitalization for his service-connected pes planus.  
There is no evidence in the claims file to suggest that 
marked interference with employment is the result of the 
service-connected disability.  The veteran is currently 
retired and his pes planus has been characterized as only 
mild to moderate.  Thus, the Board finds that the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.

Furthermore, higher disability evaluations are available 
under the rating schedule for someone whose disability 
picture meets the criteria.  There is no evidence that the 
veteran's flat foot disability is exceptional such that it is 
impractical to apply the schedular standards.


ORDER

New and material evidence not having been submitted, 
entitlement to service connection for a back disorder as 
secondary to service-connected bilateral pes planus is 
denied.

New and material evidence not having been submitted, 
entitlement to service connection for a bilateral knee 
disorder as secondary to service-connected bilateral pes 
planus is denied.

Entitlement to an increased disability rating for service-
connected bilateral pes planus, to include the issue of 
entitlement to an extraschedular evaluation, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 
- 19 -


- 1 -


